Mr. Chief Justice Clarity delivered the opinion of the court : It appears that claimant furnished the Chicago State Hospital at Dunning, Illinois, upon order of those in authority, 500 pounds of chicken invoiced at 28 cents per pound, and it further appearing that the reason the bill was not paid in the regular course was owing to the fact that claimant failed to present his bill before the lapse of the fund out of which it could have been paid. It further appears that the Director of the Department of Public Welfare states that it is a just claim. Therefore it appears to this court that this claim should be allowed and it is recommended by the court that the claimant be awarded the sum of $140.00.